78IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA : CRIMINAL ACTION

Vv.

KENNETH BLAKENEY : No. 19-632

ORDER
AND NOW, this BX of June, 2021, upon consideration of Kenneth Blakeney’s
~ Motion for Reconsideration (Doc. No. 89) and the Government’s response to it (Doc. No. 91), it
is ORDERED that the Motion (Doc. No. 89) is DENIED for the reasons set forth in the

accompanying Memorandum.

BY THE COURT:

pate)

GENE E.K. PRATTER
U STATES DISTRICT JUDGE
